People v Lewis (2022 NY Slip Op 07515)





People v Lewis


2022 NY Slip Op 07515


Decided on December 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 29, 2022

Before: Manzanet-Daniels, J.P., Oing, Singh, Moulton, Mendez, JJ. 


Ind. No. 9936/97 Appeal No. 17014 Case No. 2021-02269 

[*1]The People of the State of New York, Respondent,
vMark Lewis, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Nicole P. Geoglis of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Anna Notchick of counsel), for respondent.

Order, Supreme Court, New York County (Miriam R. Best, J.), entered on or about June 2, 2021, which, to the extent appealed from, denied defendant's Correction Law § 168—o(2) petition to modify his sex offender classification to risk level one, unanimously affirmed, without costs.
The court providently exercised its discretion in modifying defendant's level three classification to level two but denying a further modification to level one. We have considered all the mitigating factors cited by defendant and find that, when weighed against factors indicative of a risk of reoffense, including the seriousness of defendant's criminal history and his unaddressed mental health problems, the totality of mitigating factors only warrant a modification to level two (see People v Bernstein, 187 AD3d 607
[1st Dept 2020], lv denied 36 NY3d 905 [2021]; People v Johnson, 124 AD3d 495, 496 [1st Dept 2015]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 29, 2022